Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1 and 11 are independent. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “select one of the first model and a different one of the plurality of models in response to the comparison between the predicted lift of the first model and the actual lift of the first model as applied to the client data.” It is unclear what is being selected and which one of “the first model” or “different one of the plurality of models” or both is selected in response to the comparison.
Dependent Claims 2-10, and 12-20 do not resolve the 112(b) rejection and are also rejected under 112(b).
	For purposes of examination, examiner interprets the limitation as selecting one of the models in response to the comparison.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a development module configured to" and "a validation module configured to" in claim 1, and 5-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
According to the first part of the analysis, in the instant case, claims 1-10 are directed to a system, and claim 11-20 is directed toward a method. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claims 1 and 11 
select a subset of variables correlated to the client behavior event (This step for selecting subset of variables appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and 
a validation module configured to select a first model from a plurality of models, wherein each of the plurality of models is configured to predict the client behavior event using the selected subset of variables, and wherein the development module is configured to select the first model based on a predicted lift of the first model (Other than the recitation of generic computer equipment (“validation module”, “development module”), this step for selecting appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.), 
apply the first model to client data acquired subsequent to the selection of the first model (This step for applying a model appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.), 
compare the predicted lift of the first model to an actual lift of the first model as applied to the client data (This step for comparing lifts appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.), and 
select one of the first model and a different one of the plurality of models in response to the comparison between the predicted lift of the first model and the actual lift of the first model as applied to the client data (This step for selecting based on the comparison appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1 and 11 
A system for validating models for predicting a client behavior event, the system comprising: a development module configured to (The “system” “development module” and “validation module” are understood to be generic computer equipment. See MPEP 2106.05(f).)
receive a use case corresponding to the client behavior event, (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 1 and 11 
A system for validating models for predicting a client behavior event, the system comprising: a development module configured to (The “system” “computing device” “development module” and “validation module” are understood to be generic computer equipment. See MPEP 2106.05(f).)
receive a use case corresponding to the client behavior event, (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)

Step 2A, Prong 1 Dependent Claims

Regarding Claims 4 and 14
wherein selecting the subset of variables includes applying a plurality of variable selection algorithms to the client data. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claims 5
wherein the validation module is further configured to verify stability of the selected model. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claims 6 and 16
wherein the development module is configured to select a subset of variables correlated to the client behavior event in response to an input received from a user device. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.)

Regarding Claims 7 and 17
wherein the development module is configured to modify non-selected ones of the plurality of models based on the first model. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.)

Regarding Claims 8 and 18
wherein the validation module is configured to select the first model from the plurality of models by (i) performing cross- validation of the plurality of models to determine respective lifts of the plurality of models and (ii) selecting the first model based on the respective lifts of the plurality of models. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.)

Regarding Claims 9 and 19
wherein the validation module is configured to perform cross-validation of the plurality of models subsequent to selecting the first model and in accordance with client data acquired subsequent to selecting the first model. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.)

Regarding Claims 10 and 20
wherein the validation module is configured to select a second model from the plurality of models based on the cross-validation of the plurality of models performed subsequent to selecting the first model. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.)

Step 2A, Prong 2 Dependent Claims
	
Regarding Claims 2 and 12
wherein the client behavior event corresponds to client attrition. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claims 3 and 13
wherein receiving the use case includes receiving the use case from a user device. (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
	
	Regarding Claim 15
further comprising providing the selected subset of variables to a user device. (This step appears to be directed to transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)

Step 2B Dependent Claims

Regarding Claims 2 and 12
wherein the client behavior event corresponds to client attrition. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claims 3 and 13
wherein receiving the use case includes receiving the use case from a user device. (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)

Regarding Claim 15
further comprising providing the selected subset of variables to a user device. (This step appears to be directed to transmitting information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11-14, and 16-17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivera et al. (US 11188840 B1, hereinafter "Rivera").

Regarding Claim 1
Rivera discloses: A system for validating models for predicting a client behavior event ([Abstract]), the system comprising: 
a development module ([Col 13 lines 23-38 and Fig 4 (416)]) configured to 
receive a use case corresponding to the client behavior event ([Col 11 lines 15-46 and Fig 3] “As shown in block 304, the process 300 includes receiving, via the pages, the response data from the user.)” Examiner interprets user response data as a use case for client behavior event.), and 
select a subset of variables correlated to the client behavior event ([Col 11 lines 47-49 and Fig 3] “As shown in block 308, the process 300 includes generating a composite data set from the response data and the additional data.” [Col 7 lines 57-63] “the composite data sets comprise actual input features. In another embodiment, input features are generated by applying one or more preprocessing steps (e.g., normalizing, discretizing, quantifying, etc.) to information in the composite data sets. For example, categorical or ordinal data may be converted to numeric data through known methods.” Examiner interprets input features as a subset of variables correlated to client behavior event (i.e. user response data)); 
and 
a validation module ([Col 13 lines 39-53 and Fig 4 (418)]) configured to 
select a first model from a plurality of models ([Col 7 line 30-34 and Fig 2-3] “the retention module 134 includes training data 210, goal-monitoring model 212, reason-determination model 214, intervention-selection model 216, and anticipation model 218.” Examiner interprets the goal-monitoring model 212 as the selected first model according to step 310 in Fig 3.), wherein each of the plurality of models is configured to predict the client behavior event using the selected subset of variables ([Fig 3 (310), Fig 3 (314), Fig 3(316)] Describes determining a prediction values via a first, second, and third machine-learning model that is based on the composite data set (i.e. selected subset of variables).), and wherein the development module is configured to select the first model based on a predicted lift of the first model ([Col 11 lines 50-67 and Fig 3] “As shown in block 310, the process 300 includes determining, via a first machine-learning model based on the composite data set, a retention-prediction value indicating a probability that the user will complete a target action in the application before the interaction session terminates.” [Col 11 65-66, Col 12 line 1-6, and Fig 3] “The process 300 includes determining whether the retention-prediction value satisfies a threshold condition. The threshold condition may be, for example, that the retention-prediction value is less than or equal to a threshold retention-prediction value. If the threshold condition is satisfied, the flow of process 300 proceeds to block 314. Otherwise, the flow of process proceeds back to block 304.” Examiner interprets first model being selected based on the retention-prediction value satisfying a threshold.), 
apply the first model to client data acquired subsequent to the selection of the first model ([Col 5 line 65-67 – Col 6 line 1-24] “The retention module 134 updates the retention-prediction value throughout the interaction session as updated composite information (e.g., both response data and additional data) becomes available. For example, the retention module 134 may recalculate the retention-prediction value when the user provides input through an element on a page (e.g., an input field or a button).” [Col 11 line 50-65] “the retention-prediction value determined in block 310 may be an updated retention-prediction values based on an updated composite data set.” Examiner interprets updating the model with updated composite information as applying the model to client data acquired subsequent to selection.), 
compare the predicted lift of the first model to an actual lift of the first model as applied to the client data ([Col 6 line 24-36 and Fig 3 (312)] “When the retention-prediction value is calculated or updated, the retention module 134 also compares the updated retention-prediction value to a threshold retention-prediction value. If the updated retention-prediction value meets the threshold retention-prediction value (e.g., is less than or equal to the threshold retention-prediction value, is greater than or equal to the threshold retention-prediction value, etc.), the retention module 134 selects an intervention action for the web application 132 to perform. The purpose of the intervention action is to dissuade the user from abandoning use of the web application 132, thereby increasing the probability that the user will perform the target action.” Examiner reads the updated retention-prediction value as a predicted lift that is compared to the threshold retention-prediction value (i.e. actual lift). The threshold retention-prediction value determines if the predication actually retains the user (i.e. actual lift) and if an intervention is needed to improve the predicted retention.), and 
select one of the first model and a different one of the plurality of models in response to the comparison between the predicted lift of the first model and the actual lift of the first model as applied to the client data ([Col 6 line 27-46 and Fig 3 (314)] If the updated retention-prediction value meets the threshold retention-prediction value (e.g., is less than or equal to the threshold retention-prediction value, is greater than or equal to the threshold retention-prediction value, etc.), the retention module 134 selects an intervention action for the web application 132 to perform… To select the intervention action, the retention module 134 first determines, via a second machine-learning model (as described in greater detail in FIG. 2), a reason that the user is likely to fail to complete the target action. The second machine-learning model determines the reason based on the retention-prediction value and input features that are based on the composite information set.” Examiner reads the second machine-learning model as a different model of the plurality of models in response to the comparison.).

Regarding Claim 11
Rivera discloses: A method for validating models for predicting a client behavior event ([Abstract]), the method comprising: using a computing device ([Fig 4]): (Claim 11 is a method claim that corresponds to system claim 1 and the rest of the limitations are rejected on the same ground)

Regarding Claim 2
Rivera discloses: The system of claim 1, wherein the client behavior event corresponds to client attrition ([Col 9 line 65-67 and Col 10 line 1-10] “A set (e.g., a vector) of input features and an associated target reason (i.e., a known reason indicating why a user abandoned) make up a training instance for the reason-determination model 214.” Examiner reads the input corresponding to user response data as client behavior events and user abandonment as client attrition.).

Regarding Claim 3
Rivera discloses: wherein receiving the use case includes receiving the use case from a user device ([Col 11 line 10-45] “The one or more pages include elements for collecting response data from the user, such as input fields for text, buttons, check boxes, radio buttons, and the like… the computing device is a mobile device, …” Examiner interprets the computing device as a user device.)

Regarding Claim 4
Rivera discloses: The system of claim 1, wherein selecting the subset of variables includes applying a plurality of variable selection algorithms to the client data ([Col 7 line 30-39 and Fig 2] “FIG. 2 illustrates a detailed view of the retention module 134, according to one embodiment. As shown, the retention module 134 includes training data 210, goal-monitoring model 212, reason-determination model 214, intervention-selection model 216, and anticipation model 218.”).

Regarding Claim 5
The system of claim 1, wherein the validation module is further configured to verify stability of the selected model ([Col 6 line 24-36 and Fig 3 (312)] “When the retention-prediction value is calculated or updated, the retention module 134 also compares the updated retention-prediction value to a threshold retention-prediction value. probability that the user will perform the target action.” Examiner reads the threshold as verifying stability.).

Regarding Claim 6
Rivera discloses: The system of claim 1, wherein the development module is configured to select a subset of variables correlated to the client behavior event in response to an input received from a user device ([Col 7 lines 57-63] “the composite data sets comprise actual input features. In another embodiment, input features are generated by applying one or more preprocessing steps (e.g., normalizing, discretizing, quantifying, etc.) to information in the composite data sets. For example, categorical or ordinal data may be converted to numeric data through known methods.” Examiner interprets input features as a subset of variables correlated to client behavior event (i.e. user response data). [Col 11 line 10-45] “The one or more pages include elements for collecting response data from the user, such as input fields for text, buttons, check boxes, radio buttons, and the like… the computing device is a mobile device, …” Examiner interprets the computing device as a user device.).

Regarding Claim 7
Rivera discloses: The system of claim 1, wherein the development module is configured to modify non-selected ones of the plurality of models based on the first model ([Col 9 line 55-64] “In another embodiment, input features are generated by applying one or more preprocessing steps (e.g., normalizing, discretizing, etc.) to information in the composite data sets. The input features for the reason-determination model 214 may also include the retention-prediction value predicted by the goal-monitoring model 212 for a given interaction session (or time window thereof).”).

Regarding Claim 11
(CLAIM 12 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 13
(CLAIM 13 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 14
(CLAIM 14 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17
(CLAIM 17 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-10, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al. (US 11188840 B1, hereinafter "Rivera") in view of Plumbley et al. (US 20210117869, hereiafter "Plumbley").

Regarding Claim 8 
Rivera discloses: The system of claim 1, 
Rivera does not explicitly disclose: wherein the validation module is configured to select the first model from the plurality of models by (i) performing cross- validation of the plurality of models to determine respective lifts of the plurality of models and (ii) selecting the first model based on the respective lifts of the plurality of models.
However, Plumbley discloses in the same field of endeavor: wherein the validation module is configured to select the first model from the plurality of models by (i) performing cross-validation of the plurality of models to determine respective lifts of the plurality of models ([Para 0093 and Fig 1] “Step 104 may further include calculating the MPSs using cross-fold-validation for each of the plurality of models. Cross-validating each of the plurality of models may require generating multiple folds for each dataset of the plurality of datasets, training said each model on each of the multiple folds to generate a MPS, and combining the MPSs from each fold to generate a combined MPS for that model and that dataset.” Examiner reads the performance statistics for each model as respective lifts.) and (ii) selecting the first model based on the respective lifts of the plurality of models ([Para 0090 and Fig 1] “In step 106, the MPSs for each trained model are analysed and used to select and/or store a set of “optimal” trained model(s) from the trained models. The set of optimal trained model(s) are optimal in the sense that the trained models that are selected have the most improved MPSs over the plurality of trained models. Once a set of optimal trained models has been generated or selected, in step 108, one or more ensemble models may be formed or selected, in which each ensemble model comprises multiple trained models selected from the set of optimal trained model(s).”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Machine-Learning models to facilitate user retention taught by Rivera with the method for Ensemble model creation and selection taught by Plumbley. Doing so allows for calculating model performance statistics for each models and selecting a set of optimal model(s) (Abstract, Plumbley).

Regarding Claim 9
Rivera in view of Plembley discloses: The system of claim 8, wherein the validation module is configured to perform cross-validation of the plurality of models subsequent to selecting the first model and in accordance with client data acquired subsequent to selecting the first model ([Para 0090] Plembley “In step 104, each trained model is assessed and MPSs are calculated for each trained model of the plurality of trained models. The MPSs may include any MPS that is representative of the performance of the trained model on the labelled dataset(s) and/or unlabelled dataset(s) associated with the trained model. In step 106, the MPSs for each trained model are analysed and used to select and/or store a set of “optimal” trained model(s) from the trained models.”).

Regarding Claim 10 
Rivera in view of Plembley discloses: The system of claim 9, wherein the validation module is configured to select a second model from the plurality of models based on the cross-validation of the plurality of models performed subsequent to selecting the first model ([Para 0090 and Fig 1] Plembley “In step 106, the MPSs for each trained model are analysed and used to select and/or store a set of “optimal” trained model(s) from the trained models. The set of optimal trained model(s) are optimal in the sense that the trained models that are selected have the most improved MPSs over the plurality of trained models. Once a set of optimal trained models has been generated or selected, in step 108, one or more ensemble models may be formed or selected, in which each ensemble model comprises multiple trained models selected from the set of optimal trained model(s).”).

Regarding Claim 18
(CLAIM 18 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 8 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 19
(CLAIM 19 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 20
(CLAIM 20 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 10 AND IS REJECTED ON THE SAME GROUND)

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al. (US 11188840 B1, hereinafter "Rivera") in view of Chopra et al. (US 20200293940, hereinafter "Chopra").

Regarding Claim 15
Rivera discloses: The method of claim 11,
Rivera does not explicitly disclose: further comprising providing the selected subset of variables to a user device.
However, Chopra discloses in the same field of endeavor: further comprising providing the selected subset of variables to a user device ([Para 0037 and Fig 1] “The visual environment 104 is configured to cooperate with the feature construction and selection module 110 to perform an interactive feature selection (referred to herein at times as an interactive feature construction and selection) based on the interactive exploratory data analysis. In the interactive feature construction and selection, select independent variables from the plurality of independent variables are selected as or transformed into a set of features for use in building the ML model 118 to predict the dependent variable. The transformation may include application of one or more of the select independent variables to a transformation to produce a feature of the set of features. And in the interactive feature construction and selection, one or more of the select independent variables selected as or transformed into the set of features, or the transformation, may be based on user input via the GUI and the infographics automatically produced in the GUI. In this manner, a user such as a SME build their own features based on their domain knowledge, providing user input to dictate the select independent variable(s) and/or transformation from which a (new) feature may be produced for the set of features.” Examiner interprets the visual environment for ML model development 104 as the user device.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the method for Machine-Learning models to facilitate user retention taught by Rivera with the method for Machine learning model development interactive model building taught by Chopra. Doing so allows for interactive model building to build the ML model using a ML algorithm, and the set of features (Abstract, Chopra).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li et al. ("Model Selection Strategy for Customer Attrition Risk Prediction in Retail Banking", hereinafter "Li") also describes selecting machine learning model for predicting client attrition..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127